Citation Nr: 1617264	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from May 2004 to December 2007.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for right knee chondromalacia and assigned a noncompensable (0 percent) initial rating.

In a February 2009 rating decision, this rating was increased to 10 percent disabling effective December 9, 2007, the day after the Veteran was separated from active service.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2012 and in October 2015 decision, the Board remanded the issue of a higher initial rating for right knee disability for further development.  The matter has properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee chondromalacia has been manifested by pain, a noncompensable degree of limitation of motion, crepitus, and popping.

2.  As of November 8, 2015, his right knee disability has also been characterized by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right knee chondromalacia based on limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5010-5260 (2015).

2.  As of November 8, 2015, the criteria for a separate 10 percent rating based on instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2007. 

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has provided adequate examinations in this case.  In compliance with the Board's July 2012 and October 2015 remands, VA obtained additional VA treatment records and provided the Veteran with a knee examination in March 2013.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the July 2012 and October 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2015 letter, VA sought the Veteran's authorization and consent to obtain additional private treatment records, including those associated with his April 14, 2013, right knee surgery.  The Veteran did not submit these medical records or a completed VA Form 21-4142, Authorization to Disclose Information and/or VA Form 21-4142a, General Release for Medical Provider Information, to allow VA to obtain these records themselves.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Analysis

The Veteran is seeking an initial rating higher than 10 percent for right knee chondromalacia.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

This disability is currently rated under hyphenated diagnostic code (DC) 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

In this case, DC 5010 provides that traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis (DC 5003); meaning that a rating under this DC will be based either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.   Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under DC 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Additionally, DC 5261 dictates that limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under DC 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In February 2008, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported anterior knee pain at 5-6 on a scale of 1-10.  It was located about the patella region.  He reported intermittent swelling and popping with occasional pain, but no history of locking.  He described his pain as feeling like he has to stretch his knee.  He did not use a brace, orthotic, or assistive device.  He did not take any medications for this.  This disability did not cause any problems with activities of daily living or with his occupation.  His knee disability did not limit the distance he could walk.  There were no flare-ups.  Physical examination revealed dorsalis pedis pulse 2+, fully sensate to light touch in all dermatomal distributions, full (5/5) strength in all muscle groups of the lower extremities.  Deep tendon reflexes were 2+ and symmetric.  Range of motion of the right knee was from zero degrees to 120 degrees, both actively and passively.  There was no change with repetition.  There was no pain with motion stable to varus and valgus stress at zero degrees and 30 degrees.  There was mild discomfort associated with examination of the bilateral knees and the examiner found that it was conceivable that pain could further limit function, particularly with repetition.  This examiner however found that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty.  Stability testing (Lachman, McMurray's, anterior and posterior drawer) results were all negative.  He was tender to palpation of the medial and lateral facets of the patella.  The examination was positive for patella grind, but no effusion was found on exam.  A February 2008 x-ray found a normal right knee with no fracture, dislocation, or boney destructive lesion.  Joint space was well maintained.

In an August 2008 VA treatment record, the Veteran reported aching pain beneath and behind the patella that radiated down the leg to midcalf.  Pain was 2-3/10 on pain scale.  The Veteran also reported buckling, grinding, and popping of the knees.  He treated this disability with exercise and ice.

In March 2013, the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran complained of constant dull, aching pain at a level of 4-5/10.  He denied flare-ups or limitations with walking, standing, or sitting.  He treated this disability with pain medication.  He had full range of motion without objective evidence of painful motion.  He was able to perform repetitive testing without additional limitation of motion or functional loss.  The Veteran did not have tenderness to palpation for the joint line or soft tissue of the right knee.  He had full muscle strength without atrophy, normal reflexes, and normal sensation in his right knee.  Joint stability test results were all normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment or any history of any such condition.  The Veteran did not have a meniscal condition.  He had not undergone a total knee replacement or other knee surgery.  He did not have any associated scars.  He did have crepitus and popping sensation with flexion.  He did not use any assistive device as a normal mode of locomotion.  This right knee disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  This disability did not impact the Veteran's ability to work.

A March 2013 MRI, taken in conjunction with a work injury earlier that month, found a cleavage tear on the posterior horn of the medial meniscus extending to the inferior articular surface and suprapatellar joint effusion.  

Thereafter, the Veteran underwent arthroscopic meniscus repair in connection with this work injury.  The Veteran has not submitted records related to this surgery.  As such, the record does not show prolonged hospitalization, convalescence of at least one month, severe post-operative residuals, or immobilization by cast that would entitle him to a temporary total rating for convalescence based on this procedure.  See 38 C.F.R. § 4.30.

In an April 2013 private examination, Dr. P.J.Y. noted that the Veteran had just undergone right knee surgery and global edema of the knee was still present.  Full examination of the right knee was deferred.

A July 2014 VA treatment record notes arthroscopic meniscus repair associated with a worker's compensation claim.  The Veteran reported that, while at work, he bent down and his meniscus popped out of place.  Physical examination found full range of motion, slight tenderness to palpation of medial joint line, and no swelling.

In a November 8, 2015, statement, Dr. P.J.Y. found fault with the manner in which VA performed range of motion testing on the Veteran generally, but he conceded that the range of motion of the right knee was essentially normal.  Surgery notwithstanding, the right knee gave out at unpredictably, causing near falling.  On orthopedic examination lateral instability, crepitus, clicking and popping on motion, and both lateral and medial swelling were present.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted based on limitation of motion.  Based on the above, the Veteran's right knee disability has been manifested by pain, noncompensable limitation of motion, crepitus, popping, and, as of November 8, 2015, slight instability.  In order to warrant a higher (20 percent or more) rating for limitation of motion, the Veteran's flexion must be limited to 45 degrees or less, or his extension must be limited to 15 or more.  See 38 C.F.R. § 4.71a, DC 5260, 5261. Neither is shown here.  Thus, a rating higher than the current 10 percent based on limitation of motion is not warranted.

Turning to the question of instability, objective testing repeatedly found the Veteran's right knee to be stable until the November 2015 private evidence.  That evidence shows lateral instability and unpredictable random giving out of the knee resulting in near falling.  This is sufficient to warrant a separate 10 percent rating for slight instability as of this date.  See 38 C.F.R. § 4.71a, DC 5257.  The evidence of record does not show that his right knee instability approximates a finding greater than slight.  Thus, a separate 10 percent rating, but not more, for instability of the right knee is warranted.

Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for right knee chondromalacia based on limitation of motion, but a separate 10 percent rating is warranted for slight instability as of November 8, 2015.  Hence the appeal as to a higher rating for this disability is granted to that extent only.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms such as compensable limitation of motion or more severe instability.  The Veteran's current level of impairment is contemplated by the rating schedule, for which he has been awarded a 10 percent rating based on painful motion and a separate 10 percent rating as of November 8, 2015, for slight instability.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).    

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of disabilities on the disability on appeal if such combined effect results in an exceptional disability picture.  Here, the Veteran is also service connected for posttraumatic stress disorder, cervical spondylosis, lumbar spondylosis with thoracolumbar strain, left knee chondromalacia, tinnitus, and left ear hearing loss.  The record does not suggest and the Veteran has not alleged that the combination of these service connected disabilities has resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his right knee disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a 



(CONTINUED ON NEXT PAGE)




disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial rating higher than 10 percent for right knee chondromalacia is denied.

As of November 8, 2015, a separate 10 percent rating for instability of the right knee is granted.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


